FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                            May 9, 2018
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                          No. 18-2024
                                                  (D.C. No. 2:17-CR-01358-WJ-1)
MICHAEL RAY SEPULVEDA,                                       (D. N.M.)

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before BRISCOE, PHILLIPS, and McHUGH, Circuit Judges.
                   _________________________________

      Michael Sepulveda accepted a Fed. R. Crim. P. 11(c)(1)(C) plea agreement

and pleaded guilty to one count of enticement of a minor, in violation of 18 U.S.C.

§ 2422(b), and one count of receipt of child pornography, in violation of 18 U.S.C.

§ 2252A(a)(2) and (b). He was sentenced to 25 years of imprisonment, within the

range to which the parties stipulated in the plea agreement. Although the plea

agreement contained an appeal waiver, Mr. Sepulveda appealed. The government

moves to enforce the appeal waiver under United States v. Hahn, 359 F.3d 1315,

1328 (10th Cir. 2004) (en banc) (per curiam).



      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Under Hahn, we consider “(1) whether the disputed appeal falls within the

scope of the waiver of appellate rights; (2) whether the defendant knowingly and

voluntarily waived his appellate rights; and (3) whether enforcing the waiver would

result in a miscarriage of justice.” Id. at 1325. We need not address a Hahn factor

that the appellant does not contest. See United States v. Porter, 405 F.3d 1136, 1143

(10th Cir. 2005).

      In his response to the government’s motion, Mr. Sepulveda, through counsel,

concedes that his appeal waiver is enforceable as to this direct appeal, and he does

not contest any of the Hahn factors. Accordingly, the motion to enforce is granted,

and this matter is terminated.


                                           Entered for the Court
                                           Per Curiam




                                           2